DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 23 May 2022 has been entered.  Claims 1-9 are pending in the application.  Claims 1-3 and 6 are currently amended with claims 8-9 newly added.  Applicant’s amendment to the Claims have overcome each and every 35 U.S.C. 112 rejection previously set forth in the Non-Final Office Action mailed 06 Apr 2022.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney George Patsarikas (#74670) on 01 Jun 2022.

The application has been amended as follows: 
Claim 1, Ln. 11-12 has replaced “upstream of the recess, and wherein a bottom of the recess is lower than a bottom of the first portion of the flow channel” with --upstream of the recess and extends between the first air inlet and the recess, and wherein a bottom of the recess is lower than a lowest point of the first portion of the flow channel--
Claim 8, Ln. 2 has replaced “second inlet” with --second air inlet--
Claim 9, Ln. 1-2 has replaced “second inlet” with --second air inlet--

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: claim 1 has defined the recess in the sound absorbing material as facing the fan’s air inlet. Presently amended claim 1 has now specified that a bottom of the recess is lower than any portion of the flow channel upstream of the recess. None of Truitt et al. (U.S. Patent 6644311; e.g. Figs. 4-5), DiMatteo et al. (U.S. Pub. 2007/0048159; e.g. Figs. 2, 5 & 7), or Velzy et al. (U.S. Pub. 2015/0023782; e.g. Figs. 101-5 to 101-11) teach or suggest this particular design and orientation of a recess relative to upstream contouring of a flow channel. Rather, each of those references only teach or suggest the recess being provided with a same level bottom as a lowest point of the flow channel upstream of the recess. It is thus found that one having ordinary skill in the art at the time of the effective filing of the invention would only have arrived at the instantly claimed invention by way of improper hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376. The examiner can normally be reached M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785